Citation Nr: 0931509	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-23 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder.


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  

In this case, the Veteran was initially denied service 
connection for any skin condition in an August 2006 rating 
decision.  Subsequently, the RO received additional evidence 
and issued an October 2006 rating decision that again denied 
service connection for the Veteran's claimed skin condition.  
In November 2006, the Veteran submitted a letter to the RO 
expressing his intent to "file a CUE with the denial of 
service connection for [his] skin condition by VA Rating 
Decision dated 10-19-06."  As grounds for his claim that VA 
committed a clear and unmistakable error (CUE), the Veteran 
asserted that VA did not follow the provisions of 38 C.F.R. 
§ 3.159 in that it failed to schedule him for a VA medical 
examination.

The Veteran's November 2006 letter was processed by the RO as 
a new CUE claim, and in January 2007, he was scheduled for a 
VA examination.  In March 2007, the RO issued another rating 
decision denying the CUE claim.  That same month, the Veteran 
submitted a Notice of Disagreement expressing his 
disagreement with "the previous denials of service 
connection for my skin condition."  Following the issuance 
of a May 2007 Statement of the Case (SOC), the Veteran filed 
a substantive appeal in June 2007.  In his substantive 
appeal, the Veteran stated that he, "specifically [held] 
exception to the Rating Decisions dated August 14, 2006 / 
October 19, 2006 / March 6, 2007..."

In a November 2008 remand, the Board accepted jurisdiction of 
this matter as an appeal by the Veteran of the RO's August 
2006 rating decision denying entitlement to service 
connection for skin disorder.  With regard to that issue, the 
Veteran was determined to have filed a timely appeal.  The 
Board also noted that the Veteran would not be prejudiced by 
such a re-characterization of the issue on appeal, as he 
received adequate notice of VA's duty to notify and assist in 
a May 2006 notification letter and notice of 38 C.F.R. 
§ 3.303 in a May 2007 Statement of the Case.  The Board's 
remand directed further development of the claims file, which 
was to include making efforts to obtain the private treatment 
records of Dr. Larry Hahn after obtaining from the Veteran a 
signed VA 21-4142 release for Dr. Hahn, and scheduling the 
Veteran for a new VA examination to determine the nature and 
etiology of the Veteran's claimed skin disorder.  The Board 
finds that the action directed in its November 2008 remand 
has been performed.  The issue of the Veteran's entitlement 
to service connection for a skin disorder now returns to the 
Board for appellate consideration.
FINDING OF FACT

There is competent medical evidence that the Veteran's skin 
disorder was first manifest in service.


CONCLUSION OF LAW

The Veteran's skin disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



II.  Analysis

The Veteran's service treatment records from November 1985 
reveal that the Veteran was treated for a rash on both 
underarms which had lasted for three days.  An examination at 
that time revealed peeling skin, edema, scaling, and 
erythema.  The Veteran was diagnosed with bullous impetigo.

A physical examination performed in February 1986 did not 
reveal any abnormalities of the skin.  No skin symptoms were 
reported by the Veteran at that time.

An August 2006 letter from Dr. Larry S. Hahn reflects that 
the Veteran treated with Dr. Hahn for intermittent skin 
problems for the past several years.  According to Dr. Hahn, 
the Veteran reported to him that his skin problem had 
originated while he was in the military.  In describing the 
Veteran's disorder, Dr. Hahn stated that the Veteran was 
experiencing rashes and skin irritation of several dermatomal 
parts of his body.

In January 2007, the Veteran was seen for a VA examination of 
the skin.  At the examination, the Veteran reported a 22 year 
history of a red pruritic rash that began in his underarm 
area, but which has spread to his neck, and occasionally his 
arms and hands.  The Veteran reported that his skin symptoms 
began in 1985, during his active duty service, and were 
initially more severe around the axilla with small red 
"weepy" blisters.  Regarding his present symptomatology, 
the Veteran stated that he experienced constant residual 
redness, itching, and irritation of the skin.  On 
examination, erythamatous patches were observed on the 
lateral neck and in the underarm area.  Lichenified patches 
were also observed on the anti-cubital fossa, as well as red 
eczematous patches on his forearm and wrist.  A red patch was 
also noted on the Veteran's penis.  KOH scraping tests were 
performed which did not reveal any fungal elements.  Based 
upon the history provided by the Veteran and the physical 
examination, the examiner diagnosed the Veteran with contact 
dermatitis.  The examiner was unclear, however, as to whether 
the contact dermatitis was the result of exposure to an 
irritant or allergic contact.  The examiner was unable to 
provide a clear etiology opinion, and stated that the 
Veteran's contact dermatitis "[c]ould very well be an 
allergic contact that the [Veteran] was originally sensitized 
to while serving in the military."

The Board also notes that several lay statements were 
submitted on the Veteran's behalf in early 2007.

A January 2007 statement from the Veteran's spouse states 
that she first met the Veteran on July 3, 1986, and 
accompanied him to the shore the following day.  The 
Veteran's spouse continued, that while at the shore she 
observed "an abnormal skin condition."  According to the 
Veteran's spouse, she was told by the Veteran that his skin 
condition had originated during boot camp in South Carolina.  
The Veteran's spouse concluded that the same condition which 
she first observed in 1986 persisted presently.

In January 2007, VA also received a statement from a 
relative.  The relative asserted that she first learned of 
the Veteran's skin disorder in a letter written by the 
Veteran during basic training.  The relative further asserted 
that, following the Veteran's graduation from basic training, 
he and his family were returning home over two days when they 
stopped at a Best Western hotel in Virginia, where the author 
of the statement personally observed the Veteran's skin 
disorder.  The relative continued that the Veteran's skin 
problems continued in short and long intervals.

A February 2007 statement from a friend of the Veteran states 
that he has known the Veteran since the fall of 1984.  
According to the friend, he observed rashes and blisters on 
the Veteran's body after the Veteran returned from boot camp 
in January of 1986.

A July 2007 letter from Dr. Hahn states that he has treated 
the Veteran for 18 years, and has seen the Veteran during 
that time frame for various rashes which he diagnosed as 
dermatitis and fungal exposure.  Dr. Hahn observed that the 
Veteran's rashes appeared to be a chronic recurrent process 
and was historically linked to the Veteran's in-service 
exposure to environmental pathogens.  He concluded that the 
Veteran's rashes were therefore "in direct relationship to 
his military service."
In June 2009, the Veteran underwent a second VA examination 
of the skin to fully address the etiology of the Veteran's 
skin disorder.  At this examination, the Veteran provided a 
similar history to that which he provided at his prior 
January 2007 VA examination.  He stated that he was not 
experiencing any active lesions, at the time of the 
examination, but reported that he experienced itchy lesions 
in his underarms, occasionally his chest, his left lower leg, 
and scrotum.  The Veteran described his lesions as being pink 
and sometimes filled with fluid.  He stated that he 
experienced outbreaks of his skin condition less frequently, 
and occurred only "occasionally" over the past year.  The 
Veteran reported that he had been effectively treating his 
skin disorder with a topical cream from a private 
dermatologist.  An examination revealed normal skin.

Based upon the examiner's review of the claims file, the 
history provided by the Veteran, and a physical examination, 
the examiner opined that it was "not as likely as not" that 
the Veteran's diagnosed contact dermatitis was related to his 
period of active duty service.  In support of his conclusion, 
the examiner noted that the Veteran's in-service occurrence 
of bullous impetigo is an acute condition rather than a 
chronic one.  Although the examiner was unable to relate the 
Veteran's skin disorder to the in-service occurrence of 
bullous impetigo, he noted that he was unable to offer an 
opinion as to whether the Veteran's current skin disorder 
might be otherwise related to his active duty service, in 
view of the absence of symptoms at the time of the 
examination.

Based upon the evidence of record, the Board finds that the 
Veteran is entitled to service connection for a skin 
disorder.  The Board notes the opinion of Dr. Hahn, who has 
stated that he has treated the Veteran for an intermittent 
skin disorder for over 18 years, and who opined that the 
Veteran's skin disorder originated in his active duty 
service.  Additionally, various lay statements submitted on 
the Veteran's behalf credibly note that the Veteran 
demonstrated rashes and blisters on his skin within a short 
period from his discharge from active duty service.  In 
particular, the Board notes the statement provided by the 
Veteran's relative, which credibly reports observance of an 
abnormal skin condition within mere days of the Veteran's 
graduation from basic training.

Although the Board is aware that a February 1986 physical 
examination revealed essentially normal findings of the skin, 
the absence of symptoms at that time are likely attributable 
to the intermittent nature of the Veteran's skin disorder.  
The January 2007, VA examination revealed the presence of 
erythamatous patches on the lateral neck and underarm area, 
lichenified patches on the anti-cubital fossa, a red 
eczematous patches on his forearm and wrist, and a red patch 
on the Veteran's penis.  The Veteran was diagnosed at that 
time with contact dermatitis which "[c]ould very well be an 
allergic contact that the [Veteran] was originally sensitized 
to while serving in the military."  Although efforts to 
clarify the etiology of the Veteran's contact dermatitis were 
made at the subsequent June 2009 VA examination, the Veteran 
was asymptomatic at the time of that examination.  Although 
the examiner stated in his June 2009 report that he could not 
relate the Veteran's skin disorder to the in-service 
occurrence of bullous impetigo, he also noted that, due to 
the absence of symptoms at the time of the examination, he 
was unable to offer an opinion as to whether the Veteran's 
current skin disorder might be related to an in-service 
allergic contact or other in-service cause.

Accordingly, the Board finds that it is more likely than not 
that the Veteran's contact dermatitis was first manifest in 
service.  Service connection is accordingly warranted for 
this disorder.  As such, the claim is granted in full.

III.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.





ORDER

Entitlement to service connection for a skin condition is 
granted.





____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


